Title: Thomas Jefferson to William Burns, 7 June 1812
From: Jefferson, Thomas
To: Burns, William


            Sir Monticello June 7. 12. 
            At the request of Colo Alexander Quarrier I inclose to you a certificate of my acquaintance with him, to be used in some case wherein you act for him. he wished me to forward to him a copy of the certificate, but as he did not indicate the post office to which it should be addressed, I must leave that trouble on your hands. Accept my best respects.
            
              Th:
              Jefferson
          